Case 4:07-cr-20559-LVP-SDP ECF No. 121-1, PageID.499 Filed 09/21/20 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION


UNITED STATES OF AMERICA,

                             Plaintiff,           CASE NO. 07-CR-20559
                                                  Hon. Linda V. Parker
vs.

ANTONIO MAURICE WHITLEY,

                             Defendant,

________________________________/

                                  INDEX OF EXHIBITS

Exhibit A - BOP Med 2020 (Sealed)

Exhibit A1 - Medications (Sealed)

Exhibit B - Disinfection Report_Elkton

Exhibit C -Whitley_42687-039_Request.2020.05.20 (Sealed)

Exhibit D -Whitley_42687-039_Warden.2020.05.27 (Sealed)

Exhibit E -Barr-Memo-to-BOP-2020.04.03

Exhibit F - Vulnerable Inmates

Exhibit G - Deaths_Elkton_Chart

Exhibit H - 2020.07.06_COVID -19 results (Sealed)

Exhibit I - BOP Med 2019 (Sealed)

Exhibit J - Inmate death Warden letter_redacted

Exhibit K - Inmate death BOP press release_redacted
Case 4:07-cr-20559-LVP-SDP ECF No. 121-1, PageID.500 Filed 09/21/20 Page 2 of 2




Exhibit L - Male Custody Classification Form (Sealed)

Exhibit M - Pattern Risk Worksheet (Sealed)

Exhibit N - Certificates

Exhibit O - Whitley_Mary Letter

Exhibit P - Burton_Willie Mae Letter

Exhibit Q - Burton_Sa’do Letter
